Case 6:20-cr-00064-JCB-KNM Document 44 Filed 04/09/21 Page 1 of 1 PageID #: 106




                                  No. 6:20-cr-00064-1

                              United States of America
                                         v.
                             Stephanie Michelle Stewart


                                        ORDER

                 This criminal action was referred to United States Magis-
             trate Judge K. Nicole Mitchell for administration of a guilty
             plea under Federal Rule of Criminal Procedure 11. The mag-
             istrate judge conducted a hearing in the form and manner pre-
             scribed by Rule 11 and issued findings of fact and recommen-
             dation on guilty plea. Doc. 41. The magistrate judge recom-
             mended that the court accept defendant’s guilty plea and ad-
             judge defendant guilty on count one of the indictment. Id. at
             2. Defendant waived her right to object to the magistrate
             judge’s findings. Id.
                The court hereby accepts the findings of fact and recom-
             mendation on guilty plea of the United States Magistrate
             Judge. The court also accepts defendant’s plea but defers ac-
             ceptance of the plea agreement until after review of the
             presentence report.
                 In accordance with defendant’s guilty plea, the court finds
             defendant Stephanie Michelle Stewart guilty of count one of
             the indictment, charging a violation of 18 U.S.C. § 1708 - Theft
             of Mail
                                     So ordered by the court on April 9, 2021.



                                                J. C AMPBELL B ARK ER
                                              United States District Judge
